Citation Nr: 1433532	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran and his spouse testified before the undersigned at the RO in Huntington.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The Board notes that the Veteran submitted an appeal with respect to the issue of service connection for type II diabetes mellitus.  See March 2011 VA Form 9.  In the interim, the RO has granted service connection for type II diabetes mellitus.  See May 2014 Rating Decision (VBMS).  This is considered a full grant of the benefit sought and the Veteran has not expressed disagreement with that decision.  Thus, the matter is not properly before the Board.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT


1. A September 2006 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of the September 2006 rating decision.

2. Additional evidence received since the September 2006 rating decision, which denied entitlement to service connection for PTSD, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Since the September 2006 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for PTSD; this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for PTSD was last denied by a September 2006 rating decision.  The Veteran did not appeal the September 2006 rating decision.  Thus, the September 2006 rating decision is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In the September 2006 rating decision, the RO denied service connection for PTSD as no stressor leading to the Veteran's purported PTSD had been corroborated.  

Of record at the time of the RO's September 2006 denial were the Veteran's service treatment records, various statements asserting stressors, private treatment records, and VA treatment records.

Since the denial of the Veteran's claim in September 2006, the following evidence has been associated with the claims file: the January 2014 hearing transcript; VA treatment records, various new statements regarding stressors, a private April 2010 mental status examination; and the report of an August 2010 VA examination.

All of the above evidence is new as none of it was of record at the time of the RO's September 2006 rating decision.  Regarding materiality, the Board's focus is directed towards an August 2010 statement in support of claim made by the Veteran.  It is in that statement that the Veteran reports, for the first time, that he killed a man while serving on active duty.  The Veteran has never alleged this statement before.  Further, for the purpose of reopening the instant matter, the credibility of that statement is presumed.  Justus, 3 Vet. App. at 510.  The Board also notes the April 2010 medical status examination.  That record shows a diagnosis of PTSD based on the Veteran's unverified stressors from his period of military service.  This evidence, also presumed credible, provides the evidence that the Veteran suffers PTSD as a result of his military service.  This evidence is clearly material to the issue of service connection for PTSD.  


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened.  To this extent only, the claim is granted.


REMAND

At the outset, the Board notes that the Veteran has stated that he is receiving disability benefits from the Social Security Administration (SSA).  See April 2010 Client Intake Form.  As such, on remand, records relating to the Veteran's claim for SSA benefits must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

The August 2010 VA examination is inadequate for determining whether service-connection is warranted for PTSD and an acquired psychiatric disorder. 

The August 2010 examiner determined that a diagnosis of PTSD was not appropriate for the Veteran.  In making that determination, the examiner stated that "avoidance and hyperarousal criteria" are not met under the DSM-IV.  The examiner also noted that there is no "evidence that full criteria for PTSD have ever been met."  However, the private April 2010 mental status examination finds that a diagnosis of PTSD is appropriate and the references the "PTSD criteria" and explains who the Veteran experiences avoidance and increased arousal.  The August 2010 VA examiner never discusses the April 2010 mental status examination and whether the PTSD diagnosis from that private examination was or was not in error.  Further, it appears that the Veteran may have, at some point, experienced the avoidance and hyperarousal criteria under the DSM-IV. An examination clearly explaining whether a diagnosis of PTSD is warranted under the DSM-IV is necessary.

The Board also notes that despite the lack of verification of any stressor, during the time between the Veteran's initial claim of service connection for PTSD and now, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2013).  Given that the matter is being remanded to clarify whether a diagnosis of PTSD is appropriate, the VA examiner should consider any diagnosis of PTSD under the amended criteria relating to fear of hostile military or terrorist activity.

With respect to the Veteran's claim of service connection for an acquired psychiatric disability, the Board notes that the August 2010 VA examiner's opinion is inadequate.  The examiner diagnosed the Veteran with depressive order NOS.  The examiner offered the opinion that "[t]here is not a clear link between depressive symptoms and any service-related incident or circumstance."   This standard appears more onerous than the appropriate standard of proof.   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Thus, the nexus opinion must be clarified to determine whether the Veteran's diagnosed depressive is at least as likely as not related to the Veteran's period of service, not whether a clear link exists between the disability and his service.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran, through his representative, to identify any VA or private treatment that he may have had for any psychiatric disability, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be accorded the opportunity to furnish such records directly to Social Security Administration or to the RO/AMC. All records/responses received must be associated with the claims file. 

3. The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests should be accomplished. 

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a diagnosis of PTSD is not appropriate, the examiner should explain why such a diagnosis is not appropriate under the criteria of the DSM-IV.  The examiner should also explain whether the April 2010 private mental status examination was in error and, if so, why that diagnosis of PTSD was incorrect.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


